department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s date date employer id number contact person id number contact telephone number contact fax number uil department of the treasury internal_revenue_service cincinnati oh legend b date bb date c organization cc website d organization e date f date g medication h date j date k date l organization m organization n organization o organization p year q year r year s organization t director u organization v director w organization x state y date z organization dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify letter rev catalog number 47630w for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state of x on y article iii of your articles of incorporation states that you are organized and operated exclusively for charitable educational and scientific purposes articles iii also states within the limitations guidelines and restrictions of sec_501 of the internal_revenue_code and regulations thereunder as the same now exist or as the same may be amended and any successor provisions the corporation shall have all powers and authority permitted by the x nonprofit corporation act and shall be operated exclusively for charitable educational cultural scientific and civic purposes and to general receive and administer gifts of property for charitable educational scientific cultural and civic purposes as before provided and within the meaning of sec_501 of the internal_revenue_code as the same now exists or as the same may be amended article ii of your bylaws states that your mission is to facilitate the development of research in multiple sclerosis and other neurodegenerative disease to support the development and delivery of educational opportunities for multiple sclerosis patients families and caregivers and to assist in the advancement of alternative care delivery systems for multiple sclerosis patients across the state of x you state that your objectives are to provide a medium in which neurological research can be supported within the state of x a b open up the opportunity for individuals in the state of x and the surrounding region to participate in cutting edge research in neuroscience particularly ms and parkinson’s disease help provide funding for investigator initiated research within the w help support non-branded educational opportunities for patients of the z and the surrounding community help establish and support a ms community with innovative and research based care within the region you have a close connection with the z the z is owned by your director v and also employs your director t v is a board certified by the s and his specialties include multiple sclerosis and parkinson’s disease you explained that you have your own office officers and director and that only the medical director v is involved with both organizations v sees patients and manages their medical conditions for z for you v conducts research visits and records and submits the data for those visits you stated that functions you perform are clearly designated and you do not run joint events with z you also have your own medical record keeping you sublease space from z for your activities including office use and medical_research you occupy a portion of the facility where z operates the letter to the landlord requesting consent for z to sublease the facility to you states the following letter rev catalog number 47630w v and t phd nurse practitioner are actively involved in the research activities of the w while the board_of directors consists of highly regarded members of the multiple sclerosis research community while the w is a separate and distinct entity from tenant its activities and mission are closely linked the w will use the subleased space to conduct its research activities including patient care the use of the space by the w is similar to how the premises are used by tenant you stated that the testing and research you perform is to help patients who are on medication understand the potential side effects and efficacy of their treatment you perform blind medical_research studies on patients who have been medically screened for participation in the drug studies you initially indicated that your research department has several ongoing studies being conducted at the research center and planned to enroll in new studies you decide which studies are appropriate for you based on staff availability patient population and patient interest the results of these studies would not be made available directly to the general_public they would only be distributed via the pharmaceutical companies sponsoring the studies your research department and the sponsoring pharmaceutical company are the only entities that will retain ownership of the information generated from the research you later submitted additional information to clarify your activities you currently conduct clinical trials sponsored by pharmaceutical companies you stated that your research is currently being sponsored by pharmaceutical companies in phase iii and phase iv studies examining interventions and quality of life measures related to medications which have already been approved by the n and are market ready or currently on the market you stated that you frequently gather information from your studies that differ from the original studies on the medications the pharmaceutical companies are interested in the studies because they often uncover further information such as safety issues that was not found in the initial studies you indicated that the sponsors do publish their research and it is available for public consumption you explained that after research is completed it is finalized and findings such as safety information is made available to the public by publishing it on cc it may also be published in professional journals or meetings the published information includes the objective of the study the methods of the study the results and the declaration of interests if the authors have a potential conflict of interest you stated the research for your sponsors is as described in revrul_76_296 you plan to eventually conduct investigator driven research when conducting the research activities you occasionally use two of z’s clinical support staff who have been trained on the study procedures and added to the clinical trial delegation log the majority approximately of the subjects used in the studies come from z z patients are informed of the studies but are not under any obligation to participate and can opt_out at any time if they enroll in a study the subjects are obtained when either a clinical decision has been made to initiate a patient on a particular pharmacological intervention that is congruous with a current trial or when a patient who is already receiving pharmacological intervention that is congruous with a current trial is identified you state that the clinical decision making is in no way whatsoever affected by any clinical trials being conducted the w has absolutely no influence on the decision making of the providers none of your current research projects are directly carried out for z however you indicated that the projects do benefit the z population and therefore the multiple sclerosis community because the projects you participate in directly impact the z patient population all of your current research is sponsored by pharmaceutical companies you currently conduct one research project sponsored by l and six projects that are sponsored by m you have an additional planned research project that will be sponsored by m the pharmaceutical letter rev catalog number 47630w companies provide you with grant payments to carry out the direct research they compile from other clinics throughout the united_states or globally you stated that the sponsors receive the research results and hold title to them along with you the first master clinical trial agreement you submitted is dated k and is between m and z the institution the agreement is signed by v as the president of z the term of the agreement is five years the agreement is for a clinical study on one of m’s investigational new drugs and states that each trial shall be conducted with the applicable clinical research protocol prepared and provided by m m will register each trial and post the trial results on a publicly accessible website it is the responsibility of z to employ one or more physicians investigators experienced in conducting clinical studies of investigational new drugs and to arrange for qualified personnel to support its trial obligations z and the employed physicians are responsible for maintaining complete and accurate records of the status and progress of each trial including case report forms signed subject informed consent and authorization documents and all other records m shall have access to all information obtained from each trial by z but z shall not disclose any confidential information to any third party section a of the agreement states all right title and interest in and to i all data collected and databases generated in performance of a trial ii all compilations of data related to a trial including the selection coordination or arrangement of such data that are created for a trial and iii all case report forms and other trial documents and reports including copyrights in any of the foregoing is and shall remain the sole and exclusive property of m section b states that m hereby grants the institution a limited right to use the results of a trial generated by the institution for publication purposes and for the institution’s own non- commercial internal research training or educational_purposes subject_to the terms and provisions of sections confidentiality and publication of this agreement finally section a states except as otherwise provided in this section following completion of a trial and evaluation of the results b m or abandonment of a trial the institution by or through the investigator or other personnel may for non-commercial purposes only publish or otherwise publicly disclose the results and methods of the trial notwithstanding the foregoing the institution shall not disclose any of m’s confidential information other than the results and methods of the trial if a trial is part of a multi-center clinical study then z cannot make any publication or disclosure until the results from all centers have been received and analyzed or the trial has been abandoned at all centers z must provide m with a manuscript for review of any proposed publication or public disclosure at least days prior to disclosure to any other party all the results of the trial including any discoveries inventions or other intellectual_property will be owned by m the second agreement you submitted is an observational study agreement between m z as the institution and v as the physician the agreement was signed by v as president of z on j the agreement states that the physician is experienced in conducting studies of investigational and market drugs and m desires that z and v conduct an observational study on one for the medicinal products it markets to collect information on safety and document the drug utilization when used in routine medical practice in the treatment of multiple sclerosis z and v shall conduct the study for m according to protocol and make the results available to m z shall record all data from the study for m z and v shall not disclose any confidential information to any third party sec_5 of the agreement states all inventions ideas improvements discoveries enhancements modifications know-how data designs and information of every kind and description conceived generated made or reduced_to_practice as the case may be relating in any way to the performance of the study shall be owned solely and exclusively by m section states m and its agents shall have unrestricted access to and exclusive rights to use all information resulting from the study for any and all lawful purposes section states except as otherwise provided in this article following completion of the study and evaluation the results by m or abandonment of the study the institution by or through its physician or staff may for non-commercial purposes only publish or otherwise publicly disclose the results and methods of the study notwithstanding the letter rev catalog number 47630w foregoing the institution shall not disclose any of m’s confidential information other than the results and methods of the study if the study is part of a multi-center clinical study then z cannot make any publication or disclosure until the results from all centers have been received and analyzed or the study has been abandoned at all centers z must provide m with the text relating to the study that z plans to present or publish at least days prior to disclosure to any other party section of the agreement shows that compensation_for the study will be paid to z you submitted another observational study agreement dated h between m z as the institution and v as the physician the agreement was signed by v as the president of z the study is on the same medical product drug as the observational study agreement above thi sec_12 month observational study is to evaluate the clinical effectiveness of the product and its impact on quality of life and health economic-related outcomes in patients with relapsing forms of multiple sclerosis who switch to the product from g all study results are to be made available to m and z shall not disclose any confidential information to any third parties sec_5 of the agreement is the same as above and indicates that all inventions and data from the study shall be owned by m the publication requirements in this agreement are also the same as those above and as above compensation_for the study is to be paid to z the next observational study agreement you submitted is between m z the institution and t the physician t signed the agreement for herself as physician as well as for z the study is to assess the efficacy and safety of a medical product different from the one in the other observational studies above the study will begin in p and last months with all results being made available to m z and t shall not disclose any confidential information to third parties sec_5 indicating that m owns all inventions and data is the same as the agreements above the publication requirements in section are also the same as above compensation_for the study is to be paid to z another observational study agreement was submitted between m z the institution and t the physician the agreement is signed by t on f for herself as physician as well as for z this agreement is for two medicinal products and the observational study is to evaluate real world clinical outcomes in relapsing-remitting multiple sclerosis patients who transition from one medicinal product to the other all study results are to be made available to m and t and z indicating that m owns all inventions and data is the same as the agreements above the publication requirements in section are also the same as above compensation is to be paid to z shall not disclose any confidential information to third parties sec_5 the next observational study agreement you submitted is between d who was contracted by m c the institution and v as the physician affiliated with c v signed the agreement on b the chief operating officer of c signed for c the observational study is to be conducted on one medicinal product according to the protocol given with results going to d and m c and v shall not disclose any confidential information to third parties sec_5 and relating to inventions data ownership and publication are similar to those above per section compensation is to be paid to c the last observational study agreement you submitted is dated e and is between m u the institution and t as the physician the study is on a medicinal product marketed by m all confidentiality invention and data ownership and publication requirements are the same as above t signed the agreement for u and as physician nurse practitioner the final agreement you submitted is a master clinical trial agreement dated bb between o as the sponsor and z as the institution the agreement is signed by v as president of z the agreement is to establish an letter rev catalog number 47630w ongoing arrangement between o and z for the conduct of one or more clinical studies clinical studies will be described in separate work orders which will set for the clinical trial protocol the study budget the name of the drug to be investigated the name of the investigator and any other terms and conditions each executed work order will become part of the agreement per the agreement z agrees to conduct the study in accordance with the protocol o will pay z for the services rendered z and its study personnel shall not use confidential information for any purpose other than the study and shall not disclose confidential information to any third party except as permitted z and the investigator have the right to publish or present the results of their activities under the agreement and work order including study data in accordance with the requirements set forth in the agreement any presentation or publication should be submitted to o for review at least days before submitting the information for publication if the study is part of a multi-center study then z shall not independently publish information until a multi-center publication is published any inventions or discoveries made by z and or the study personnel and or o during the performance of the study will become the sole property of o any other inventions or discoveries made in relation to work under the agreement should be disclosed to o z and or the study personnel may jointly own rights to any such jointly made other inventions o has the first option to obtain a worldwide exclusive license to z’s and the study personnel’s rights in any other inventions the license will be offered on commercially reasonable terms that are customary for similar inventions in the pharmaceutical industry o does grant z a perpetual non-exclusive non-transferable paid-up license without right to sublicense to use inventions for z’s internal non-commercial research and educational_purposes work order no was submitted with the master clinical trial agreement the work order is between o z as the institution and v as the investigator the work order was signed by v as president of z and as the investigator the work order is for a study to be performed on a study drug the study is a clinical-setting study to describe the efficacy tolerability and convenience of the study drug treatment using patient reported outcomes in relapsing multiple sclerosis patients o shall pay z for services rendered you stated that the name on the contracts is z because the studies or their contracting originated prior to your existence you stated that approximately of your activities are devoted to research you also previously conducted free educational sessions seminars for the public on topics related to improving the quality of life you have educated patients with multiple sclerosis and families on navigating disability benefits for patients with multiple sclerosis exercise and physical activity you have also sponsored a holiday lights tour to raise funds and allow patients with multiple sclerosis to have a fun and educational evening the majority of your revenue from your date of formation to the end of p came from research income payments received from pharmaceutical companies for patients that are enrolled in studies that have completed the set protocols you generally receive these payments quarterly from the sponsoring companies for study activities that occurred the previous quarter these activities may have included subjects coming in for study related visits including physical assessments blood draws or questionnaires additionally the research coordinator would be responsible for completing data entry you show just under of your revenue from donations the majority of your expenses were for salaries and wages occupancy expenses and laboratory fees your expected expenses for q and r are similar to those in however you show no anticipated revenue from donations all of your revenue is expected to be from income payments from pharmaceutical companies you also state that you plan to conduct four fundraising events per year as well as solicit donations from merchants the pharmaceutical industry and vendors at your health fair you will use funds raised to support research or for educational activities or the support of innovative care initiatives letter rev catalog number 47630w law sec_501 of the internal_revenue_code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational scientific and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that since an organization may meet the requirements of sec_501 only if it serves a public rather than a private interest a scientific_organization must be organized and operated in the public interest the term scientific therefore includes the carrying on of scientific research in the public interest sec_1_501_c_3_-1 states that scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations as for example the ordinary testing or inspection of materials or products or the designing or construction of equipment buildings etc sec_1_501_c_3_-1 provides in part that scientific research will be regarded as carried on in the public interest if the results of such research including any patents copyrights processes or formulae resulting from such research are made available to the public on a nondiscriminatory basis if such research is performed for the united_states or any of its agencies or instrumentalities or for a state or political_subdivision thereof or if such research is directed toward benefiting the public revrul_68_373 1968_2_cb_206 holds that an organization which performs clinical_testing of drugs for commercial pharmaceutical companies according to specifications and procedures set out by the pharmaceutical companies is not engaged in scientific research but is engaged in testing incident to normal commercial operations revrul_76_296 1976_2_cb_141 holds that commercially sponsored research otherwise qualifying as scientific research under sec_501 of the code the results of which including all relevant information are timely published in such form as to be available to the interested public constitutes scientific research carried on in the public interest research the publication of which is withheld or delayed significantly beyond letter rev catalog number 47630w the time reasonably necessary to establish ownership rights however is not in the public interest and constitutes the conduct of unrelated_trade_or_business within the meaning of sec_513 326_us_279 held that the presence of a single nonexempt purpose if substantial in nature will preclude tax exemption under sec_501 of the code in 70_tc_352 the organization provided consulting services for a fee to various tax-exempt and non-profit organizations the organizations fees were set at or close to cost the court concluded that those activities are not inherently charitable because they are of the type typically conducted by for-profit organizations even though the organization argued that its fees may in fact be lower than those charged by other firms the court concluded that it was not enough to prove that organization’s purposes are primarily exempt the court concluded that the petitioner is not an organization described in sec_501 because its primary purpose is neither educational scientific nor charitable but rather commercial in 76_tc_380 it was held that if an activity serves a substantial nonexempt purpose the organization does not qualify for exemption even if the activity also furthers an exempt_purpose in old dominion box co v united_states 477_f2d_344 court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose cir cert_denied 413_us_910 the in washington research foundation v commissioner t c memo the tax_court held that an organization that facilitates transfer of technology from nonprofit organizations' labs for public use through licensing arrangements with private industry did not qualify for exemption under sec_501 of the code because the immediate benefit of its activities rebounds to private industry and the nonprofit research institutions and only indirectly to the general_public it was found that these activities are commercial in nature and not in direct furtherance of exempt purposes application of law you are not described in sec_501 of the code because you are not operated exclusively for an exempt_purpose under sec_501 of the code sec_1_501_c_3_-1 per sec_1 c -1 c you are not operated exclusively for one or more exempt purposes because more than an insubstantial part of your activities involves providing research services in a commercial manner which is not in furtherance of an exempt_purpose while you plan to eventually conduct investigator driven research your only research activities thus far have been for the sponsoring pharmaceutical companies you are providing a service for the pharmaceutical companies which is incident to their commercial operations and to the marketing of their products clinical_testing to determine the efficacy of the drugs is merely a service performed for the pharmaceutical companies and serves the private interests of the pharmaceutical companies rather than an exclusively public purpose and is not scientific research within the meaning of sec_1_501_c_3_-1 operating in a manner similar to a for profit corporation is not an exempt charitable activity for the purposes of sec_501 of the code see b s w group incorporated v commissioner supra the contracts you submitted show that you conduct research for pharmaceutical companies for a fee your primary purpose is letter rev catalog number 47630w therefore not scientific but rather commercial you research is not regarded as being carried on in the interest of the public because you are limited to when and what you will be allowed to publish further you have no rights to the resulting intellectual_property created through your research it remains the sole property of the sponsoring pharmaceutical company sec_1_501_c_3_-1 of the regulations you are similar to the organization described in revrul_68_373 because a majority of your operations consist conducting clinical trials for pharmaceutical companies you state that the research you are currently conducting is phase iii and phase iv studies examining interventions and quality of life measures related to medications which have already been approved by the n and are market ready or currently on the market however since the studies are phase iii and phase iv studies it appears that you are assisting the pharmaceutical companies in meeting n requirements for marketing sec_1_501_c_3_-1 states that scientific research does not include activities of a type ordinarily carried on as an incident to commercial operations clinical_testing is an activity that is normally carried on as an incident to a pharmaceutical company’s commercial operations you are conducting testing based on the specifications of the pharmaceutical companies the pharmaceutical companies have given you the experimental methods and procedures to follow therefore the testing you conduct is not considered scientific research under sec_501 of the code additionally you are providing a service for a fee to the pharmaceutical companies and therefore serving the private interests of the pharmaceutical companies rather than the public interest revrul_76_296 pertains to research that has already been deemed to be scientific although you indicated that your research results are published on cc you research is not considered scientific as indicated above so revrul_76_296 would not apply your testing is operated in a manner that precludes it from being recognized as scientific research because it related to normal commercial operations of the for-profit pharmaceutical companies revrul_76_296 addressed itself to research of a scientific nature it was not intended to modify revrul_68_373 similar to old dominion box company v your operations benefit private parties and constitute a substantial nonexempt purpose you are also similar to the organizations in better business bureau and schoger foundation v commissioner because your activities serve substantial nonexempt purposes and because you have failed to establish that you are organized or operated exclusively for the benefit of public interests rather than those of the pharmaceutical companies you are working for as in washington research foundation v commissioner the immediate benefit of your activity rebounds to private industry sec_1_501_c_3_-1 provides in part that scientific research will be regarded as carried on in the public interest if such research is directed toward benefitting the public the majority of your activities consist of drug testing and evaluations for the sponsoring pharmaceutical companies your research is therefore directed toward benefitting the pharmaceutical companies not the public additionally you are not operated for one or more exempt purposes because you have not clearly shown that you are not serving the private interests of your director v and the related for-profit entity owned by him z sec_1_501_c_3_-1 z also employs your director t you sublease space from z for your activities including office use and medical_research you occupy a portion of the facility where z operates the letter to the landlord requesting consent for z to sublease the facility to you states your activities and mission are closely linked you perform blind medical_research studies on patients who have been medically screened for participation in the drug studies when conducting the research activities you occasionally use two of z’s clinical support staff who have been trained on the study procedures and added to the clinical trial letter rev catalog number 47630w delegation log the majority approximately of the subjects used in the studies come from z of further note while you state in the application that you are the one conducting the research and that the functions you perform are clearly designated you are not listed as a party on any of the research contracts submitted z is named as the institution in all but one of the contracts u is named in that contract v is listed as the physician in some contracts and t is listed as the physician in others the contracts show that compensation is paid to z there is no clear separation between you and the related for-profit entity z and it appears these contracts serve the private interests of z conclusion based on the facts and information submitted you are not operated exclusively for exempt purposes your operations do not further an exempt_purpose but rather substantially promote the nonexempt business_purpose of for-profit entities therefore you are not described in sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney letter rev catalog number 47630vv we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations enclosure publication letter rev catalog number 47630w
